On December 7, 2005, this court permanently disbarred respondent, Michael Troy Watson. On April 3, 2006, relator, Disciplinary Counsel, filed a motion for an order to appear and show cause. On August 8, 2006, both parties appeared before this court, and the cause was remanded to the Board of Commissioners on Grievances and Discipline to consider allegations referred to during the oral argument. On April 19, 2007, the board filed its report. On May 10, 2007, this court found respondent in contempt, sentenced respondent to 90 days in jail and suspended the sentence, and fined respondent $10,000, with $9,500 suspended on condition. On May 24, 2007, respondent filed (1) a *1433motion for stay of proceedings, (2) a demand for oral argument and review by the full panel of the Supreme Court, (3) a motion to dismiss the order of May 10, 2007, and (4) a demand for findings of fact and conclusions of law. Relator filed a memo opposing respondent’s demands and motions. Upon consideration thereof,
It is ordered that respondent’s motions and demands are denied. It is further ordered that respondent is found in contempt for failure to pay the $500 portion of the fine that was not suspended. It is further ordered that this matter will be referred to the Office of the Attorney General for collection proceedings.